UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	October 31, 2015 Item 1. Schedule of Investments: Putnam RetirementReady Funds The fund's portfolios 10/31/15 (Unaudited) Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (9.9%)* Putnam Absolute Return 100 Fund Class Y (AFF) 3,993 $40,373 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 11,115 128,937 Putnam Absolute Return 700 Fund Class Y (AFF) 35,555 443,373 Total Absolute Return Funds (cost $610,917) $612,683 Asset Allocation Funds (89.7%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 387,574 4,546,238 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 60,619 983,853 Total Asset Allocation Funds (cost $5,547,557) $5,530,091 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) 26,182 $26,182 Total Fixed Income Funds (cost $26,182) $26,182 Total Investments (cost $6,184,656) (a) $6,168,956 * Percentages indicated are based on net assets of $6,167,577 Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.4%)* Putnam Absolute Return 100 Fund Class Y (AFF) 34,182 $345,581 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 55,454 643,262 Putnam Absolute Return 700 Fund Class Y (AFF) 177,354 2,211,601 Total Absolute Return Funds (cost $3,191,380) $3,200,444 Asset Allocation Funds (89.2%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 1,547,709 18,154,625 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 566,366 9,192,124 Total Asset Allocation Funds (cost $27,318,825) $27,346,749 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) 128,534 $128,534 Total Fixed Income Funds (cost $128,534) $128,534 Total Investments (cost $30,638,739) (a) $30,675,727 * Percentages indicated are based on net assets of $30,669,964 Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (11.2%)* Putnam Absolute Return 100 Fund Class Y (AFF) 61,847 $625,269 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 60,184 698,138 Putnam Absolute Return 700 Fund Class Y (AFF) 192,495 2,400,410 Total Absolute Return Funds (cost $3,719,026) $3,723,817 Asset Allocation Funds (88.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 1,169,501 13,718,247 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 963,572 15,638,770 Total Asset Allocation Funds (cost $29,484,849) $29,357,017 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) 138,785 $138,785 Total Fixed Income Funds (cost $138,785) $138,785 Total Investments (cost $33,342,660) (a) $33,219,619 * Percentages indicated are based on net assets of $33,212,833 Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (13.6%)* Putnam Absolute Return 100 Fund Class Y (AFF) 182,361 $1,843,669 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 232,309 2,694,779 Putnam Absolute Return 700 Fund Class Y (AFF) 484,247 6,038,561 Total Absolute Return Funds (cost $10,534,130) $10,577,009 Asset Allocation Funds (85.3%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 1,121,297 13,152,810 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 3,283,695 53,294,371 Total Asset Allocation Funds (cost $65,567,021) $66,447,181 Fixed Income Funds (1.2%)* Putnam Money Market Fund Class A (AFF) 926,723 $926,723 Total Fixed Income Funds (cost $926,723) $926,723 Total Investments (cost $77,027,874) (a) $77,950,913 * Percentages indicated are based on net assets of $77,928,607 Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (18.6%)* Putnam Absolute Return 100 Fund Class Y (AFF) 142,253 $1,438,180 Putnam Absolute Return 300 Fund Class Y (AFF) 67,607 690,948 Putnam Absolute Return 500 Fund Class Y (AFF) 251,768 2,920,508 Putnam Absolute Return 700 Fund Class Y (AFF) 496,032 6,185,523 Total Absolute Return Funds (cost $11,223,152) $11,235,159 Asset Allocation Funds (78.8%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 412,197 $6,030,443 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 50 587 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 2,564,886 41,628,097 Total Asset Allocation Funds (cost $47,914,674) $47,659,127 Fixed Income Funds (2.6%)* Putnam Money Market Fund Class A (AFF) 1,578,565 $1,578,565 Total Fixed Income Funds (cost $1,578,565) $1,578,565 Total Investments (cost $60,716,391) (a) $60,472,851 * Percentages indicated are based on net assets of $60,459,067 Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (26.7%)* Putnam Absolute Return 100 Fund Class Y (AFF) 375,815 $3,799,489 Putnam Absolute Return 300 Fund Class Y (AFF) 454,842 4,648,490 Putnam Absolute Return 500 Fund Class Y (AFF) 554,266 6,429,490 Putnam Absolute Return 700 Fund Class Y (AFF) 1,161,283 14,481,205 Total Absolute Return Funds (cost $29,319,016) $29,358,674 Asset Allocation Funds (70.0%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 3,024,590 $44,249,745 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 2,013,030 32,671,470 Total Asset Allocation Funds (cost $76,333,839) $76,921,215 Fixed Income Funds (3.3%)* Putnam Money Market Fund Class A (AFF) 3,631,700 $3,631,700 Total Fixed Income Funds (cost $3,631,700) $3,631,700 Total Investments (cost $109,284,555) (a) $109,911,589 * Percentages indicated are based on net assets of $109,886,679 Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (36.2%)* Putnam Absolute Return 100 Fund Class Y (AFF) 301,583 $3,049,104 Putnam Absolute Return 300 Fund Class Y (AFF) 533,737 5,454,797 Putnam Absolute Return 500 Fund Class Y (AFF) 567,721 6,585,560 Putnam Absolute Return 700 Fund Class Y (AFF) 729,586 9,097,936 Total Absolute Return Funds (cost $24,214,409) $24,187,397 Asset Allocation Funds (59.3%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 2,484,667 $36,350,677 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 308,559 3,329,349 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $39,775,823) $39,680,026 Fixed Income Funds (4.5%)* Putnam Money Market Fund Class A (AFF) 3,012,868 $3,012,868 Total Fixed Income Funds (cost $3,012,868) $3,012,868 Total Investments (cost $67,003,100) (a) $66,880,291 * Percentages indicated are based on net assets of $66,861,756 Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (46.8%)* Putnam Absolute Return 100 Fund Class Y (AFF) 554,941 $5,610,455 Putnam Absolute Return 300 Fund Class Y (AFF) 1,154,340 11,797,355 Putnam Absolute Return 500 Fund Class Y (AFF) 1,637,100 18,990,364 Putnam Absolute Return 700 Fund Class Y (AFF) 666,854 8,315,673 Total Absolute Return Funds (cost $44,692,475) $44,713,847 Asset Allocation Funds (47.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 1,670,327 $24,436,887 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 1,931,058 20,836,114 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $45,227,694) $45,273,001 Fixed Income Funds (5.8%)* Putnam Money Market Fund Class A (AFF) 5,548,404 $5,548,404 Total Fixed Income Funds (cost $5,548,404) $5,548,404 Total Investments (cost $95,468,573) (a) $95,535,252 * Percentages indicated are based on net assets of $95,511,519 Putnam RetirementReady 2015 Fund Shares Value Absolute Return Funds (59.7%)* Putnam Absolute Return 100 Fund Class Y (AFF) 428,104 $4,328,135 Putnam Absolute Return 300 Fund Class Y (AFF) 989,128 10,108,891 Putnam Absolute Return 500 Fund Class Y (AFF) 1,262,960 14,650,335 Putnam Absolute Return 700 Fund Class Y (AFF) — — Total Absolute Return Funds (cost $29,134,997) $29,087,361 Asset Allocation Funds (34.5%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 1,556,638 16,796,126 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $16,844,082) $16,796,126 Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A (AFF) 2,857,279 $2,857,279 Total Fixed Income Funds (cost $2,857,279) $2,857,279 Total Investments (cost $48,836,358) (a) $48,740,766 * Percentages indicated are based on net assets of $48,724,611 Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (59.7%)* Putnam Absolute Return 100 Fund Class Y (AFF) 194,478 $1,966,176 Putnam Absolute Return 300 Fund Class Y (AFF) 449,335 4,592,206 Putnam Absolute Return 500 Fund Class Y (AFF) 573,665 6,654,516 Putnam Absolute Return 700 Fund Class Y (AFF) — — Total Absolute Return Funds (cost $13,394,810) $13,212,898 Asset Allocation Funds (34.5%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 706,919 7,627,653 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $7,730,863) $7,627,653 Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A (AFF) 1,295,107 $1,295,107 Total Fixed Income Funds (cost $1,295,107) $1,295,107 Total Investments (cost $22,420,780) (a) $22,135,658 * Percentages indicated are based on net assets of $22,130,963 Notes to The fund's portfolio Unless noted otherwise, the notes to the funds' portfolios are for the close of each fund's reporting period, which ran from August 1, 2015 through October 31, 2015 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . (AFF) Affiliated Company. (a) The aggregate identified cost on a tax basis as of the reporting period ended were as follows: Unrealized appreciation Unrealized (depreciation) Net unrealized appreciation/(depreciation) Cost for federal income tax purposes Putnam RetirementReady 2055 Fund $88,609 $(374,942) $(286,333) $6,455,289 Putnam RetirementReady 2050 Fund 530,051 (1,775,832) (1,245,781) 31,921,508 Putnam RetirementReady 2045 Fund 435,950 (1,960,781) (1,524,831) 34,744,450 Putnam RetirementReady 2040 Fund 1,604,330 (3,219,617) (1,615,287) 79,566,200 Putnam RetirementReady 2035 Fund 557,840 (2,014,890) (1,457,050) 61,929,901 Putnam RetirementReady 2030 Fund 1,483,410 (2,413,661) (930,251) 110,841,840 Putnam RetirementReady 2025 Fund 268,601 (578,761) (310,160) 67,190,451 Putnam RetirementReady 2020 Fund 629,334 (1,481,596) (852,262) 96,387,514 Putnam RetirementReady 2015 Fund 171,308 (1,139,368) (968,060) 49,708,826 Putnam Retirement Income Fund Lifestyle 1 55,915 (504,110) (448,195) 22,583,853 Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification Fair Value Measurements and Disclosures (ASC 820).The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements.The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares.Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of each fund’s investments. The three levels are defined as follows: Level 1 : Valuations based on quoted prices for identical securities in active markets. Level 2 : Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 : Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds' net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Total Putnam RetirementReady 2055 Fund $6,168,956 $— $— $6,168,956 Putnam RetirementReady 2050 Fund 30,675,727 — — 30,675,727 Putnam RetirementReady 2045 Fund 33,219,619 — — 33,219,619 Putnam RetirementReady 2040 Fund 77,950,913 — — 77,950,913 Putnam RetirementReady 2035 Fund 60,472,851 — — 60,472,851 Putnam RetirementReady 2030 Fund 109,911,589 — — 109,911,589 Putnam RetirementReady 2025 Fund 66,880,291 — — 66,880,291 Putnam RetirementReady 2020 Fund 95,535,252 — — 95,535,252 Putnam RetirementReady 2015 Fund 48,740,766 — — 48,740,766 Putnam Retirement Income Fund Lifestyle 1 22,135,658 — — 22,135,658 During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Affiliated transactions Transactions during the reporting period with a company which is under common ownership or control, or involving securities of companies in which a fund owned at least 5% of the voting securities, were as follows: Putnam RetirementReady 2055 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $31,467 $21,753 $12,714 $— $— $40,373 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 117,611 65,895 53,562 — — 128,937 Putnam Absolute Return 700 Fund Class Y 403,037 224,641 178,732 — — 443,373 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 3,895,552 2,228,978 1,482,195 — — 4,546,238 Putnam Dynamic Asset Allocation Growth Fund Class Y 849,600 479,233 329,500 — — 983,853 Putnam Money Market Fund Class A 24,109 16,632 14,559 — — 26,182 Totals $5,321,376 $3,037,132 $2,071,262 $— $— $6,168,956 Putnam RetirementReady 2050 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $260,012 $192,720 $106,101 $— $— $345,581 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 582,896 331,952 266,820 — — 643,262 Putnam Absolute Return 700 Fund Class Y 1,997,232 1,131,654 890,613 — — 2,211,601 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 16,432,261 9,296,360 7,082,126 — — 18,154,625 Putnam Dynamic Asset Allocation Growth Fund Class Y 6,974,446 5,052,175 2,772,376 — — 9,192,124 Putnam Money Market Fund Class A 116,808 81,668 69,942 3 — 128,534 Totals $26,363,655 $16,086,529 $11,187,978 $3 $— $30,675,727 Putnam RetirementReady 2045 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $555,042 $224,901 $152,436 $— $— $625,269 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 691,293 240,455 227,635 — — 698,138 Putnam Absolute Return 700 Fund Class Y 2,368,679 819,735 755,056 — — 2,400,410 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 14,042,927 4,794,560 4,638,784 — — 13,718,247 Putnam Dynamic Asset Allocation Growth Fund Class Y 13,451,150 6,007,935 3,627,623 — — 15,638,770 Putnam Money Market Fund Class A 138,172 63,569 62,955 3 — 138,785 Totals $31,247,263 $12,151,155 $9,464,489 $3 $— $33,219,619 Putnam RetirementReady 2040 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,931,564 $1,363,282 $1,442,066 $— $— $1,843,669 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 2,032,492 1,761,908 1,091,078 — — 2,694,779 Putnam Absolute Return 700 Fund Class Y 5,139,140 3,740,663 2,783,133 — — 6,038,561 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 14,811,887 10,012,622 11,010,964 — — 13,152,810 Putnam Dynamic Asset Allocation Growth Fund Class Y 40,960,909 34,389,850 21,662,014 — — 53,294,371 Putnam Money Market Fund Class A 290,121 913,173 276,571 11 — 926,723 Totals $65,166,113 $52,181,498 $38,265,826 $11 $— $77,950,913 Putnam RetirementReady 2035 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,418,730 $481,622 $456,191 $— $— $1,438,180 Putnam Absolute Return 300 Fund Class Y 512,175 328,377 145,324 — — 690,948 Putnam Absolute Return 500 Fund Class Y 2,660,102 989,364 710,366 — — 2,920,508 Putnam Absolute Return 700 Fund Class Y 5,812,133 1,982,341 1,536,916 — — 6,185,523 Putnam Dynamic Asset Allocation Balanced Fund Class Y 4,545,148 2,768,821 1,259,154 19,862 — 6,030,443 Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 2,071,584 548,465 2,402,973 — — 587 Putnam Dynamic Asset Allocation Growth Fund Class Y 39,048,243 13,640,129 10,280,213 — — 41,628,097 Putnam Money Market Fund Class A 1,393,368 606,013 420,816 37 — 1,578,565 Totals $57,461,483 $21,345,132 $17,211,953 $19,899 $— $60,472,851 Putnam RetirementReady 2030 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $3,253,687 $1,932,034 $1,372,648 $— $— $3,799,489 Putnam Absolute Return 300 Fund Class Y 3,454,519 2,740,508 1,515,609 — — 4,648,490 Putnam Absolute Return 500 Fund Class Y 5,653,517 3,168,743 2,353,629 — — 6,429,490 Putnam Absolute Return 700 Fund Class Y 12,636,818 7,173,485 5,185,975 — — 14,481,205 Putnam Dynamic Asset Allocation Balanced Fund Class Y 32,688,707 25,816,612 14,057,298 151,020 — 44,249,745 Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y 36,017,681 19,002,647 21,193,656 — — 32,671,470 Putnam Money Market Fund Class A 3,211,183 1,862,969 1,442,452 85 — 3,631,700 Totals $96,916,112 $61,696,998 $47,121,267 $151,105 $— $109,911,589 Putnam RetirementReady 2025 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $2,777,243 $1,146,038 $862,884 $— $— $3,049,104 Putnam Absolute Return 300 Fund Class Y 4,642,048 2,325,912 1,472,400 — — 5,454,797 Putnam Absolute Return 500 Fund Class Y 5,660,953 2,721,389 1,761,683 — — 6,585,560 Putnam Absolute Return 700 Fund Class Y 8,598,021 3,289,460 2,677,925 — — 9,097,936 Putnam Dynamic Asset Allocation Balanced Fund Class Y 32,604,260 14,196,411 9,913,059 140,931 — 36,350,677 Putnam Dynamic Asset Allocation Conservative Fund Class Y 1,873,382 2,138,121 695,505 11,828 — 3,329,349 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y 3,622,910 880,118 4,191,140 — — — Putnam Money Market Fund Class A 2,749,163 1,160,331 896,626 71 — 3,012,868 Totals $62,527,980 $27,857,780 $22,471,222 $152,830 $— $66,880,291 Putnam RetirementReady 2020 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $4,899,700 $2,629,151 $1,898,693 $— $— $5,610,455 Putnam Absolute Return 300 Fund Class Y 9,827,310 5,921,500 3,865,701 — — 11,797,355 Putnam Absolute Return 500 Fund Class Y 15,233,981 9,818,712 5,986,670 — — 18,990,364 Putnam Absolute Return 700 Fund Class Y 8,736,892 4,125,933 4,408,784 — — 8,315,673 Putnam Dynamic Asset Allocation Balanced Fund Class Y 26,125,385 12,348,628 13,376,938 113,720 — 24,436,887 Putnam Dynamic Asset Allocation Conservative Fund Class Y 15,812,207 11,451,444 6,347,890 87,635 — 20,836,114 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 4,860,261 2,643,714 1,955,571 99 — 5,548,404 Totals $85,495,736 $48,939,082 $37,840,247 $201,454 $— $95,535,252 Putnam RetirementReady 2015 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $3,943,303 $1,613,348 $1,213,251 $— $— $4,328,135 Putnam Absolute Return 300 Fund Class Y 8,990,434 3,972,312 2,776,392 — — 10,108,891 Putnam Absolute Return 500 Fund Class Y 13,250,139 5,493,990 4,011,454 — — 14,650,335 Putnam Absolute Return 700 Fund Class Y 1,057,740 271,346 1,288,243 — — — Putnam Dynamic Asset Allocation Balanced Fund Class Y 2,141,970 564,012 2,561,304 8,986 — — Putnam Dynamic Asset Allocation Conservative Fund Class Y 15,247,186 6,305,198 4,623,379 78,585 — 16,796,126 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 2,797,162 961,679 901,562 113 — 2,857,279 Totals $47,427,934 $19,181,885 $17,375,585 $87,684 $— $48,740,766 Putnam Retirement Income Fund Lifestyle 1 Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,920,614 $303,180 $249,940 $— $— $1,966,176 Putnam Absolute Return 300 Fund Class Y 4,494,590 707,420 570,116 — — 4,592,206 Putnam Absolute Return 500 Fund Class Y 6,526,249 1,010,601 832,874 — — 6,654,516 Putnam Absolute Return 700 Fund Class Y — Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y 7,342,378 1,257,622 895,772 37,093 — 7,627,653 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 1,269,568 204,590 179,051 32 — 1,295,107 Totals $21,553,399 $3,483,413 $2,727,753 $37,125 $— $22,135,658 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RetirementReady Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2015
